  Case 14-33127         Doc 44     Filed 05/03/19 Entered 05/03/19 09:33:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-33127
         CHRISTOPHER P FREEPARTNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2014.

         2) The plan was confirmed on 01/07/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/12/2019.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,975.00.

         10) Amount of unsecured claims discharged without payment: $14,560.08.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-33127       Doc 44       Filed 05/03/19 Entered 05/03/19 09:33:26                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $52,377.84
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $52,377.84


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,392.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,260.11
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,652.11

Attorney fees paid and disclosed by debtor:                 $608.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                      Unsecured         375.00           NA              NA            0.00        0.00
AT&T SERVICES INC               Unsecured            NA       1,445.16        1,445.16      1,445.15         0.00
CERASTES LLC                    Unsecured         368.00        410.95          410.95        410.95         0.00
COMCAST                         Unsecured      1,000.00            NA              NA            0.00        0.00
COMENITY BANK                   Unsecured      1,124.00            NA              NA            0.00        0.00
Consumer Collection Mn          Unsecured          63.00           NA              NA            0.00        0.00
Consumer Collection Mn          Unsecured          98.00           NA              NA            0.00        0.00
Consumer Collection Mn          Unsecured         447.00           NA              NA            0.00        0.00
DELL FINANCIAL SERVICES LLC     Unsecured      1,315.00       1,420.48        1,420.48      1,420.47         0.00
DIRECTV LLC                     Unsecured         375.00        375.12          375.12        375.11         0.00
FIRST GUARANTY MTG CORP         Secured              NA       9,445.72          707.32        707.32         0.00
FIRST GUARANTY MTG CORP         Unsecured      9,031.00            NA              NA            0.00        0.00
FIRST GUARANTY MTG CORP         Secured      237,111.00    242,783.53       252,229.25           0.00        0.00
HINSDALE BANK & TRUST           Unsecured      6,701.00       2,347.67        2,347.67      2,347.66         0.00
HINSDALE BANK & TRUST           Secured       21,575.00     25,100.00        25,100.00     25,100.00    1,608.55
ILLINOIS BELL TELEPHONE CO      Unsecured      1,000.00         229.52          229.52        229.52         0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA         229.52            0.00           0.00        0.00
KOHLS                           Unsecured         448.00           NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         979.00      1,051.70        1,051.70      1,051.70         0.00
MIDWEST OPERATING ENGINEERS C   Unsecured      1,029.00            NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         100.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         834.00        887.32          887.32        887.32         0.00
PRA RECEIVABLES MGMT            Unsecured      1,800.00       1,942.97        1,942.97      1,942.96         0.00
PREMIER BANK CARD               Unsecured         379.00           NA              NA            0.00        0.00
PREMIER BANK CARD               Unsecured         466.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA       1,183.78        1,183.78      1,183.78         0.00
SNAP ON CREDIT LLC              Unsecured            NA       7,062.45        7,062.45      7,062.42         0.00
SPRINT NEXTEL                   Unsecured         800.00        952.82          952.82        952.82         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-33127         Doc 44      Filed 05/03/19 Entered 05/03/19 09:33:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $252,229.25              $0.00             $0.00
       Mortgage Arrearage                                   $707.32            $707.32             $0.00
       Debt Secured by Vehicle                           $25,100.00         $25,100.00         $1,608.55
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $278,036.57         $25,807.32         $1,608.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,309.94         $19,309.86              $0.00


Disbursements:

         Expenses of Administration                             $5,652.11
         Disbursements to Creditors                            $46,725.73

TOTAL DISBURSEMENTS :                                                                      $52,377.84


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
